Matter of Smith (2019 NY Slip Op 02003)





Matter of Smith


2019 NY Slip Op 02003


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Feb. 26, 2019.)


&em;

[*1]MATTER OF THOMAS G. SMITH, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered terminating suspension and granting application for reinstatement to the practice of law.